WHITING, P. J.
This appeal was taken tO' the April, 1909, term, and during said term, upon motion of the. respondents, the purported bill of exceptions appearing upon the record on this appeal, was stricken from such records. Thereafter, upon the petition of the appellants, this court at the October, 1909, term, granted an' order directing that upon payment by appellants of certain terms therein mentioned the record herein should be returned to the trial court “for the purpose of allowing appellants to apply to that court for an order to enlarge the' time in which a bill of exceptions or statement of the case- may be settled; to settle a bill or statement if that court in its discretion shall so order,” etc.
The appellants having failed to pay said terms or take any further steps herein; upon the petition of the respondents, an order to- show cause issued from this court requiring the appellants to show cause why the appeal herein should not be heard on its merits and the last order above held for naught, and the judgment of the trial court affirmed without further showing or proceedings. The appellants wholly failed to answer such order to show cause, and, it appearing that the respondents are entitled to a decision from this court upon the record as it now appears herein, and there being no errors claimed except such as are based upon matters appearing only in said purported bill of exceptions, the judgment of the trial court, and the order denying a new trial are affirmed.
SMITH and McCOY, JJ., taking no part herein.